Citation Nr: 9933246	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  97-32 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a chloracne, to include 
as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to April 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a December 1996 rating decision rendered by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein the RO held that new and 
material evidence had not been submitted to reopen a claim 
for service connection for chloracne, to include as secondary 
to herbicide exposure.  

The veteran filed his original claim for service connection 
for chloracne in March 1994.  By means of a January 1995 
rating action, the RO denied his claim.  Notice of the denial 
was furnished to the veteran in January 1995.  In February 
1995, the veteran submitted a statement indicating that he 
had reviewed the decision and wished to have an examination 
to support his claim.  The RO treated this statement as a 
claim to reopen the January 1995 denial.  However, the Board 
is of the opinion that this statement is more appropriately 
categorized as a Notice of Disagreement with the January 1995 
rating action.  Accordingly, while the RO has adjudicated the 
veteran's claim as whether new and material evidence has been 
submitted to reopen a previously denied claim for service 
connection, the Board will undertake a de novo review of the 
claim and treat his claim as one of service connection for 
chloracne, to include as due to herbicide exposure.  The 
Board finds that the veteran is not prejudiced by this action 
as the RO as has addressed the pertinent evidence in its 
prior rating actions, in the Statement of the Case issued in 
September 1997, and the Supplemental Statement of the Case 
issued in July 1998.  

During a hearing before a RO hearing officer in January 1998, 
the veteran attributed a thyroid condition to his military 
service.  The Board directs the RO's attention to this 
matter, as appropriate.



FINDING OF FACT

Chloracne is not currently shown.


CONCLUSION OF LAW

A claim for service connection for a chloracne is not well 
grounded.  38 U.S.C.A. § 5107 (a) (1991); 38 C.F.R. §§  
3.303, 3.304, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. §  5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999). 

The Board notes that service connection may be established 
for a current disability that has not been clearly shown in 
service where there is a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).

The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

The veteran contends that he has chloracne, which he 
attributes to his active duty service.  After a review of the 
evidence the Board finds that he has failed to submit a well-
grounded claim.  Accordingly, his claim for service 
connection for chloracne fails. 

A veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975 and who currently has one or more certain prescribed 
chronic diseases, shall be presumed to have been exposed 
during service to an herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
an herbicide agent during such service.  38 C.F.R. § 3.307 
(a)(6)(iii) (1999).  The diseases that are afforded 
presumption due to herbicide exposure are chloracne, or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancer; and soft-tissue sarcoma.  
38 C.F.R. § 3.309 (e) (1999).  These prescribed diseases must 
become manifest to a compensable degree at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must become manifest to a 
compensable degree within one year after the last date of 
exposure to herbicide agents during active service, and 
respiratory cancers must become manifest to a compensable 
level within 30 years after the last date of exposure to 
herbicide agents during active service.  38 C.F.R. § 3.307 
(a)(6)(ii) (1999).  
 
The veteran's DD 214, Certificate of Discharge, indicates 
that he served on active duty in Southeast Asia during the 
Vietnam Conflict.  Accordingly, under the regulations if (1) 
he currently has chloracne; and (2) his chloracne became 
manifested to a compensable degree within one year of his 
discharge from active duty, inservice occurrence of his 
disability is presumed. 

In addition to establishing service connection on a 
presumptive basis, service connection may also be established 
on a direct basis when the evidence shows that the disease or 
malady was incurred during or aggravated by service.  Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  With regard 
to the veteran's claim for service connection for chloracne 
on a direct basis, the determinative issues presented are (1) 
whether the veteran had chloracne during service; (2) whether 
he currently has chloracne; and if so, (3) whether his 
current chloracne is etiologically related to his service.  
The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

As set forth above, a well-grounded claim for service 
connection, under either a presumptive or direct basis, 
requires clinical evidence of a current disability. 
There is no medical evidence of record that demonstrates that 
the veteran now has chloracne.  The veteran's claims folder 
contains voluminous VA medical records, most of which pertain 
to his psychiatric disorder, substance abuse problems, and 
thyroid condition.  From September 1995 to October 1995, he 
was hospitalized at a VA Medical Center (VAMC) for an acute 
exacerbation of his schizophrenia.  The discharge summary 
indicates that, while athlete's foot was noted, his skin was 
clear.  Similarly, a November 1995 treatment record during 
another hospitalization for his psychiatric disorder 
indicates complaints of athlete's foot; however, there is no 
indication of a clinical diagnosis of chloracne.  

From April 1996 to May 1996, the veteran was hospitalized for 
an acute exacerbation of his schizophrenia.  The VAMC 
discharge summary does not indicate a diagnosis of chloracne; 
on the contrary, his skin was found to be "normal."  
Similarly, a July 1996 VAMC discharge summary indicates that 
his skin was warm and dry without suspicious skin lesions or 
rashes.  

Treatment records from Bright Beginnings in 1997 indicate 
that the veteran was seen for his psychiatric disorder.  
These records do not indicate any diagnosis, treatment or 
complaint of chloracne.

A December 1997 VA outpatient treatment record indicates that 
the veteran was seen for dryness of his skin.  The examiner 
described the veteran's legs as "very dry" while his trunk 
was "less so."  A diagnosis of xerosis was noted.    

At a hearing before a RO hearing officer conducted in January 
1998, the veteran indicated that he was being treated at the 
Atlanta VAMC for a skin condition.  However, he was unable to 
identify the specific skin condition for which he was 
receiving treatment.  He indicated that he used salve, lotion 
and creams daily for his skin condition.  When asked what 
part of his body was affected, the veteran replied that his 
skin condition affected his entire body with itchy, flaky, 
and extremely dry skin with no lesions or open sores.
 
It is noted that the veteran, in claiming that he currently 
has chloracne, has presented no diagnostic studies or 
clinical reports in support of his claim.  He is competent to 
report his symptoms; however, in the absence of evidence 
indicating that he has the medical knowledge or training 
requisite for the rendering of clinical opinions, the Board 
must find that his contentions with regard to the actual 
presence of chloracne to be of no probative value.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not currently 
manifested, the Board must find that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual at this time that service connection 
for chloracne could be granted, as is required under the 
provisions of 38 U.S.C.A. § 5107(a) (West 1991).  See also 
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  The 
Board accordingly finds that the veteran's claim with respect 
chloracne is not well grounded and is therefore denied, in 
accordance with the Court's decision in Edenfield.

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  The Board also notes that its duty to assist 
the veteran in the development of his claim, as stipulated in 
38 U.S.C.A. § 5107(a) (West 1991), does not arise until a 
claim is shown to be well grounded.  There is no indication 
in the claims folder, nor has the veteran alleged, that any 
additional evidence exists to support a diagnosis of 
chloracne. The Board must also point out that the veteran is 
free to submit new and material evidence, and reopen his 
claim for service connection, at any time.


ORDER

Service connection for chloracne, to include as due to 
herbicide exposure, is denied.



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals

 

